TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00630-CR



                                  Scott Anthony Gunn, Appellant

                                                   v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8161, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief on appeal was originally due January 5, 2009. On counsel’s motion,

the time for filing was extended to February 13, 2009. No brief has been filed on appellant’s

behalf and no further extension of time for filing has been sought. Appellant’s appointed attorney,

Scott K. Stevens, did not respond to this Court’s notice that the brief is overdue.

                The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal.

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations.

If necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of

the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than June 5, 2009. Tex. R. App. P. 38.8(b)(3).
                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: May 8, 2009

Do Not Publish




                                              2